DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s amendment and response dated 7/26/2021, which amended claims 1, 9, 10, 17, 19 and 20, and added new claims 23-25, has been entered.  Applicant’s amendments to the drawings have also been entered into the record.  Claims 1-25 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Objection to the Drawings-Withdrawn
The objection to the drawings with respect to Fig. 3 has been withdrawn in view of Applicant’s replacement drawing for Fig. 3.

Objection to the Drawings
The drawings filed 7/26/2021 are objected to since Fig. 1 is still too grainy where the schematic components are blurry and too small to be discernable.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant argues that the replacement drawings for Figs. 1 and 3 are sufficiently clear (Reply, page 8).  Applicant’s arguments have been fully considered and found not persuasive.  Although there is improvement in clarity for Fig. 3 (and therefore the objection to this figure is withdrawn), Fig.1 appears worse in clarity than the previously submitted Fig. 1.  Accordingly, the objection to Fig. 1 is maintained.

Claim Objection/Rejections - Withdrawn
The objection to claim 9 is withdrawn in view of Applicant’s amendment to this claim.
The rejection of claims 1, 2 and 6-9 under 35 U.S.C. §§ 102(a)(1) as anticipated by Hansson, J. (“Microfluidic Blood Sample Preparation for Rapid Sepsis Diagnostics,” Licentiate Thesis in Biological Physics, January 2012; pp. 1-52; cited in the IDS dated 6/26/2019), has been withdrawn in view of Applicant’s claim amendment where claim 1 has been amended to where the selective lysis process consists of subjecting material within the sample to mechanical forces, which is not taught within the Hansson reference.


The rejection of claim 21 under 35 U.S.C. § 103 as being unpatentable over Hansson and Link, as applied to claims 1-10, 12-15, 20 and 22, further in view of Sun et al. (Lab Chip, Vol. 12, pp. 3952–3960; 7/4/2012), has been withdrawn in view of Applicant’s claim amendment where claim 1 has been amended to where the selective lysis process consists of subjecting material within the sample to mechanical forces, which is not taught within the Hansson reference.
The rejection of claims 3-5, 10, 11 and 16-19 under 35 U.S.C. § 103 as being unpatentable over Hansson, as applied to claims 1, 2 and 6-9, further in view of Klapperich et al. (U.S. PGPUB 2010/0203521; 2010) has been withdrawn in view of Applicant’s claim amendment where claim 1 has been amended to where the selective lysis process consists of subjecting material within the sample to mechanical forces, which is not taught within the Hansson reference.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 remain rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 9 and 10 are rejected on the basis that they contain improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 706.03(y).
For claim 9, the Markush grouping of “whole blood, plasma, serum, saliva, urine, cerebrospinal fluid, water, and fruit [sic] and vegetable juices” is improper because the alternatives defined by the Markush grouping do not share both a single structural 
Further, both fruit and vegetable juices are foods, where fruit juices comprise water with simple sugars, while vegetable juices comprise water, soluble sugars, fiber and protein.  While all of the alternatives have a liquid water component, both fruit and vegetable juices are foods which are dietary supplements (e.g., human diets, where either or part of the diet or supplement a diet).  The remaining alternatives (e.g., whole blood, plasma, serum, saliva, urine, cerebrospinal fluid) are complex biological samples (e.g., containing fats, proteins DNA, proteins, whole cells and cellular components) from an animal typically removed from an animal for analysis.  It is contended a person of ordinary skill in the art would not consider the above materials as alternatives to each other with respect to fruit and vegetable juices.
For claim 10, the Markush grouping of “meat, produce, processed food, dairy products, poultry products, pharmaceutical process streams, bulk drug substance, and final drug product” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives are diverse materials that are foods and industrial chemicals.  
That is, materials such as meat, produce, processed food, dairy products, poultry products are food related (nutritive) materials from different sources (animal and 
Conversely, pharmaceutical products (process streams, bulk drugs, and final products) are generally industrial (pharmaceutical) chemical synthesis materials.  In general, none of the pharmaceutical process streams, bulk drugs, and final products are considered nutritive based materials.  Although some final products are edible, most pharmaceutical process streams, bulk drugs, and final products are chemicals that are most likely toxic even in small amounts and have no nutritive value.  Although the above products (foods and pharmaceutics) have complex structural components (e.g., food based materials contain fats, proteins DNA, proteins, whole cells and cellular components, while pharmaceutics will have chemicals with different chemical structures at different stages of the process including chemical process impurities of differing chemical structures), a person of ordinary skill in the art would not consider the above materials as alternatives to each other since meat, produce, processed food, dairy products, poultry products are foods that are to be eaten, while the other materials are process chemicals that are potentially toxic even in small doses.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

Response to Arguments
Applicant argues that the Markush groups are proper and share an appropriate and sufficient “single structural similarity” as well as a “common use,” where the claim elements fall reasonably within the generic category of a “sample” as claimed, where each “sample” shares a single structural similarity and common use in the context of the claimed invention (Reply, pages 8-9).  Applicant’s arguments have been fully considered and found not persuasive.  Applicant’s arguments are not persuasive since the arguments are not sufficient to determine that the alternatives share a substantial structural feature and a corresponding use.  Applicant argues that that the “single structural similarity” is that all elements within the Markush groups are a “sample,” which is not persuasive since this similarity is so broad that any material that can be sampled for analysis would be included.  The above rejection provides a more substantive and narrower analysis (expressly incorporated herein) why such materials within instant claims 9 and 10 are not proper materials within the Markush groupings. 
Accordingly, the rejection has been maintained.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by Li et al. (U.S. PGPUB 2012/0091235; 2012).
Regarding claims 1-4, 6, 7 and 9, Li teaches methods for mechanical cell lysis which requires very low applied pressure, where the mechanical cell lysis device has hand-applied pressure via a syringe (interpreted as having water or buffer, a liquid), and is applicable to all cell types (e.g., mammalian cells HeLa cells) including yeast and bacterial cells (Abstract, paragraph 42; i.e. a selective lysis process consisting of subjecting a sample to a mechanical force).  The device is also capable of mechanically lysing a single cell selected from a biological sample of interest (e.g., water or buffer with cells), where the single cell is lysed by application of mechanical stress in a single cell lysing apparatus having a microfluidic trap structure for deterministically capturing the cell and a stress raiser that cooperates with a source of mechanical stress so as to apply sufficient force to rupture a cell (Abstract; paragraph 43).  Li teaches that the biological sample of interest can in general be of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, a sample of a single cell animal or 
The operation of the device is based on low Reynolds number hydrodynamic flow which can deterministically route cells to predefined locations on a microfluidic chip where shear force or local pressure is high enough to rupture the cells (paragraph 42).  Enough shear force to cause a cell membrane to rupture under modest externally applied force can be attained by providing a structure comprising a stress raiser (paragraph 42).  
Li teaches two mechanisms are used to generate high enough forces to break cell membranes or cell walls on-chip (paragraph 42).  In the first approach, by simply narrowing the flow channel width at predefined lysis positions, sufficient shear stress is generated to break mammalian cell membranes (paragraph 42; lysing non-microbial cells).  In the second approach, nano-scale blades are provided in the middle of the lysis positions to amplify the local pressure so that harder cell walls found in yeast and bacterial cells can be broken (paragraph 42).  
Li teaches that the mechanical cell lysis device is expected to find applications in sample preparation for point-of-care diagnostics, pathogen detection and routine biomedical laboratory operations (paragraph 42).  Furthermore, when combined with on-chip microfluidic valves, the device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell, a prerequisite for the molecular and biochemical studies of single embryo, tumor and stem cells (paragraph 42; i.e., separating lysed debris from non-lysed debris).  Li also teaches that the first approach uses the hydrodynamic trapping method to first deterministically trap individual cells at predefined locations in a microfluidic channel (paragraph 43).  

Li teaches mammalian cell lysis can be performed at very low applied pressure (less than 5 psi; paragraph 42).  Li also teaches that in order to break harder cells such as bacterial and yeast cells, higher pressure is needed than that can be generated in the first approach (paragraph 49).  Yeast cell walls typically require 1000-2000 psi local pressure to break as demonstrated in cell mechanical studies using nanoneedles (paragraph 49).  Such high local pressure can be generated from a much lower applied pressure if the applied force can be concentrated on a small area on the cell wall by forcing the cell onto a stress raiser such as a nanoblade or a nanoneedle (paragraph 49).  Li teaches schematic diagrams showing the principle of hydrodynamic routing of cells to predefined locations where a stress raiser provided by a nanoblade generates high enough local pressure to break cell walls (paragraph 50).  
In view of the above, since Li teaches that the biological sample (i.e., a water containing sample) is of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, or a spore (paragraph 72, i.e., the sample includes microorganisms and non-microbial cells), and that such a sample can be processed to selectively lyse a cell through mechanical forces, Li teaches methods where the device will selectively lyse non-microbial cells through mechanical forces while bacterial cells are kept intact since Li teaches that by leaving out internal structures that could lyse bacteria only the mammalian (non-microbial) cells will be lysed.  Further, in view of the above, Li 
In view of the above, Li anticipates claims 1-4, 6, 7 and 9.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-15, 20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. PGPUB 2012/0091235; 2012), as applied to claims 1-4, 6, 7 and 9, above, further in view of Link et al. (U.S. PGPUB 2008/0003142; 2008 cited in the IDS dated 5/7/2019).
The teachings of Li, above, are herein relied upon and anticipate claims 1-4, 6, 7 and 9. 
That is, with regard to claims 1-4, 6, 7 and 9, Li teaches methods for mechanical cell lysis which requires very low applied pressure, where the mechanical cell lysis device has hand-applied pressure via a syringe (interpreted as having water or buffer, a liquid), and is applicable to all cell types (e.g., mammalian cells HeLa cells) including yeast and bacterial cells (Abstract, paragraph 42; i.e. a selective lysis process consisting of subjecting a sample to a mechanical force).  The device is also capable of mechanically lysing a single cell selected from a biological sample of interest (e.g., water or buffer with cells), where the single cell is lysed by application of mechanical stress in a single cell lysing apparatus having a microfluidic trap structure for deterministically capturing the cell and a stress raiser that cooperates with a source of mechanical stress so as to apply sufficient force to rupture a cell (Abstract; paragraph 43).  Li teaches that the biological sample of interest can in general be of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, a sample of a single cell animal or plant, or some other biological material such as a spore or a virus (paragraph 72, i.e., the sample includes microorganisms and non-microbial cells).  
The operation of the device is based on low Reynolds number hydrodynamic flow which can deterministically route cells to predefined locations on a microfluidic chip where shear force or local pressure is high enough to rupture the cells (paragraph 42).  Enough 
Li teaches two mechanisms are used to generate high enough forces to break cell membranes or cell walls on-chip (paragraph 42).  In the first approach, by simply narrowing the flow channel width at predefined lysis positions, sufficient shear stress is generated to break mammalian cell membranes (paragraph 42; lysing non-microbial cells).  In the second approach, nano-scale blades are provided in the middle of the lysis positions to amplify the local pressure so that harder cell walls found in yeast and bacterial cells can be broken (paragraph 42).  
Li teaches that mechanical cell lysis device is expected to find applications in sample preparation for point-of-care diagnostics, pathogen detection and routine biomedical laboratory operations (paragraph 42).  Furthermore, when combined with on-chip microfluidic valves, the device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell, a prerequisite for the molecular and biochemical studies of single embryo, tumor and stem cells (paragraph 42; i.e., separating lysed debris from non-lysed debris).  Li also teaches that the first approach uses the hydrodynamic trapping method to first deterministically trap individual cells at predefined locations in a microfluidic channel (paragraph 43).  
Li also teaches identification of the cell of interest can include the use of chemicals, such as fluorescent dyes, stains or fluorescent proteins, and can include the use of optical methods such as microscopy and Raman spectroscopy (paragraph 77; i.e. identifying the intact microorganism within the sample).

In view of the above, since Li teaches that the biological sample (i.e., a water containing sample) is of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, or a spore (paragraph 72, i.e., the sample includes microorganisms and 
Although Li teaches methods of selectively lysing biological samples (that includes bacteria) by subjecting the material to mechanical forces, Li does not teach a waste collection stage (instant claim 5), does not teach specific bacterial strains (instant claim 8) and that the sample is selected from meat, produce, process food, dairy products, poultry products etc. (instant claim 10).  Li also does not teach concentrating the sample (instant claim 16).  Further, Li does not teach that prior to lysing, sample components larger than the microorganism are separated and removed from the sample, where separation is achieved by passing the sample in the microfluidic device through a linear array of posts via deterministic lateral displacement (instant claims 20 and 22).
Regarding claims 1 and 3-5, Link teaches methods for utilizing an integrated, modular microfluidic device to perform biological, chemical and diagnostic assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample (Abstract, paragraphs 11, 12, 204-207, 301 and 317).  Link teaches that the microfluidic device can include one or more additional modules, including but not limited to, a coalescence module, detection module, sorting module (e.g., a module that is a channel where the flow of molecules, cells, small molecules or particles can change direction to enter one or 
Regarding claims 3, 4, 12 and 13, Link further teaches that the microfluidic device can also include one or more detection modules, typically within the main channel, where molecules, cells, small molecules or particles are to be detected, identified or measured (paragraph 204). The molecules, cells, small molecules or particles can be examined one at a time, and the characteristic is detected or measured optically (paragraph 204).  The detection module is in communication with one or more detection apparatuses, where the apparatuses can be optical or electrical detectors or combinations thereof (e.g., optical waveguides, microscopes, diodes, light stimulating devices, (e.g., lasers), photo multiplier tubes, and processors (e.g., computers and software), and combinations thereof), which 
Regarding claims 3 and 12-14, Link teaches that the term “determining,” as used herein, generally refers to the analysis or measurement of a species, for example, quantitatively or qualitatively, and/or the detection of the presence or absence of the species (paragraph 205).  Examples of suitable techniques include, but are not limited to, spectroscopy such as infrared, absorption, fluorescence, UV/visible, FTIR (“Fourier Transform Infrared Spectroscopy”), or Raman; gravimetric techniques (subjecting the sample to infrared spectrophotometric analysis utilizing a detector to determine the presence of an intact microorganism; paragraph 205).  
Link teaches that a detection module is within, communicating or coincident with a portion of the main channel at or downstream of the inlet module and, in sorting embodiments, at, proximate to, or upstream of, the sorting module or branch point (paragraph 206).  The sorting module may be located immediately downstream of the detection module or it may be separated by a suitable distance consistent with the size of the molecules, the channel dimensions and the detection system (paragraph 206).  Detection modules used for detecting molecules and cells have a cross-sectional area large enough to allow a desired molecule, cells, bead, or particles to pass through without being substantially slowed down relative to the flow carrying it (paragraph 207).  The dimensions of the detection module are influenced by the nature of the sample under study and, in particular, by the size of the cells under study (paragraph 207).  

Regarding claims 8 and 10, Link teaches that the sample can be processed food samples or pharmaceuticals and that the tested microorganism can be Salmonella (paragraph 385; claim 37).
Regarding claims 1, 20 and 22, Link teaches separation techniques known in the art.  Link teaches that particles in solution are usually separated according to size by exclusion or hydrodynamic chromatography (paragraph 323).  In hydrodynamic chromatography, large particles on average move faster and become separated from small particles (paragraph 323).  An improved process, lateral displacement, can be utilized for sizing and separation within the microfluidic device where lateral displacement consists of raised pillars in both columns and rows that are designed for lateral diffusion (paragraphs 325-333).  The pillars can be adjusted so as to be a separation means for materials capable of separating particles based on particles size for detection (paragraphs 324-333; i.e., selective lysis process consists of subjecting material within the sample to mechanical forces to separate materials). 
A person of ordinary skill in the art would have been motivated to combine the teachings of Li with Link since Li teaches known microfluidic mechanical cell lysis devices, and Link teaches integration of modular microfluidic devices to perform biological assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample where the 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Li with Link since Li teaches known microfluidic mechanical cell lysis devises, while Link teaches integration of modular microfluidic devices to perform biological assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample where the microfluidic device can include one or more additional module stages such as sorting, separation, delay (heating and cooling), identification and determination stages, and in doing so would provide an advantage to the Li method by providing intact purified bacteria that can then be analyzed by known detection methods and analytical equipment (e.g., “plug and play” modules on the device) in order to identify bacterial species by infrared spectroscopy and then be able to store such data into a computer for subsequent data analysis.
Regarding claim 15, based on the Link teachings, utilizing infrared spectroscopy (FTIR) and the use of computers and software, it would have been within the purview of one of ordinary skill in the art to call up data from known standards (e.g., previously analyzed IR spectra from tested known bacterial standards) from a database of known bacteria stored in the computer and compare the test spectral data from those in the database for identification purposes, since such a technique has been well known in 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Li and Link, as applied to claims 1-10, 12-15, 20 and 22, above, further in view of Sun et al. (Lab Chip, Vol. 12, pp. 3952–3960; 7/4/2012; cited in the IDS dated 5/17/2019).
The teachings of Li and Link, above, are herein relied.  As indicated above, Li and Link teach known separation methods and the modularization of such methods into microfluidic devices in which materials are separated by size. 
Although Li and Link teach the above, they do not explicitly teach that the separation and removal of sample components comprises passing the sample through a channel with a spiral path within the microfluidic device.
Sun teaches a passive double spiral microfluidic device allowing rapid and label-free tumor cell separation and enrichment from diluted peripheral whole blood, by exploiting the size-dependent hydrodynamic forces (Abstract).  
A person of ordinary skill in the art would have been motivated to combine the Li and Link purification steps with the spiral microfluidic path of Sun since the references are involved in cell biology-microbiology diagnostic microfluidic assay development that include microfluidic devices, and that it was known in the art to utilize different sample 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the spiral microfluidic path of Sun into the method of Li and Link since in doing so would provide an advantage to the Li and Link method by providing within the method a separation system that is known for increased detection sensitivity, high separation efficiency, and a significant enrichment factor by utilizing particular geometries of microfluidic systems that will lead to equilibrium separation at a high flow rate, where such particular geometries also include microscale spiral or double spiral, which can completely separate the particle or cell mixture by size based on the differential migration.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Claims 1-11, 16-19 and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. PGPUB 2012/0091235; 2012), as applied to claims 1-4, 6, 7 and 9, above, further in view of Klapperich et al. (U.S. PGPUB 2010/0203521; 2010 cited in the IDS dated 5/7/2019).
The teachings of Li, above, are herein relied upon and anticipate claims 1-4, 6, 7 and 9. 

The operation of the device is based on low Reynolds number hydrodynamic flow which can deterministically route cells to predefined locations on a microfluidic chip where shear force or local pressure is high enough to rupture the cells (paragraph 42).  Enough shear force to cause a cell membrane to rupture under modest externally applied force can be attained by providing a structure comprising a stress raiser (paragraph 42).  
Li teaches two mechanisms are used to generate high enough forces to break cell membranes or cell walls on-chip (paragraph 42).  In the first approach, by simply narrowing the flow channel width at predefined lysis positions, sufficient shear stress is 
Li teaches that the mechanical cell lysis device is expected to find applications in sample preparation for point-of-care diagnostics, pathogen detection and routine biomedical laboratory operations (paragraph 42).  Furthermore, when combined with on-chip microfluidic valves, the device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell, a prerequisite for the molecular and biochemical studies of single embryo, tumor and stem cells (paragraph 42; i.e., separating lysed debris from non-lysed debris).  Li also teaches that the first approach uses the hydrodynamic trapping method to first deterministically trap individual cells at predefined locations in a microfluidic channel (paragraph 43).  
Li also teaches identification of the cell of interest can include the use of chemicals, such as fluorescent dyes, stains or fluorescent proteins, and can include the use of optical methods such as microscopy and Raman spectroscopy (paragraph 77; i.e. identifying the intact microorganism within the sample).
Li teaches mammalian cell lysis can be performed at very low applied pressure (less than 5 psi; paragraph 42).  Li also teaches that in order to break harder cells such as bacterial and yeast cells, higher pressure is needed than that can be generated in the first approach (paragraph 49).  Yeast cell walls typically require 1000-2000 psi local pressure to break as demonstrated in cell mechanical studies using nanoneedles (paragraph 49).  Such high local pressure can be generated from a much lower applied 
In view of the above, since Li teaches that the biological sample (i.e., a water containing sample) is of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, or a spore (paragraph 72, i.e., the sample includes microorganisms and non-microbial cells), and that such a sample can be processed to selectively lyse a cell through mechanical forces, Li teaches methods where the device will selectively lyse non-microbial cells through mechanical forces while bacterial cells are kept intact since Li teaches that by leaving out internal structures that could lyse bacteria only the mammalian (non-microbial) cells will be lysed.  Further, in view of the above, Li teaches that the separation and removing of lysed debris and intact microorganisms in the sample.
Although Li teaches methods of selectively lysing biological samples (that includes bacteria) by subjecting the material to mechanical forces, Li does not teach a waste collection stage (instant claim 5), does not teach specific bacterial strains (instant claim 8) and that the sample is selected from meat, 
Klapperich teaches diagnostic methods utilizing microfluidic (i.e., lab on a chip) devices for the lysis of cells (Abstract).
Regarding claims 1, 17-19 and 23-25, Klapperich teaches that microfluidic device comprises a substrate with at least one channel, where the channel has a porous monoliths within the internal space of the channel and where the porous monolith is embedded with a plurality carbon nanotubes (the nanotubes are microporous and have 120 μm long, 90-10 μm in diameter; claims 1-11). The device also has a solid-phase extraction column connected to the channel comprising the monolith embedded with carbon particles, where a sample can be passed through channel comprising the carbon embedded monolith to the solid-phase extraction column claim 12).  Klapperich teaches the microfluidic device can comprise a cell-lysis module that allows cell lysis of a variety of different cells (e.g., mammalian cells and plant cells; i.e., non-microbial cells, as well as bacterial cells; paragraphs 29 and 36).  The microfluidic device can also further comprise a solid-phase extraction module (paragraph 37; claims 12 and 13).  
Further, Klapperich teaches that the device uses mechanical shear induced by flow disruption, where the device comprising a lysis column that contains the polymeric 
Klapperich also teaches the methods of the cell lysis also allows for cell lysis of a variety of cells from a biological sample, in particular biological samples that have low concentration of cells and/or a variety of different cell types within the biological sample (paragraph 49).  The biological sample may comprise a variety of different cells (e.g., a combination of different mammalian cells, microorganisms, and different types of bacteria, each having very distinct characteristics; paragraph 49).  The biological sample may comprise both gram-positive and gram-negative bacteria with a variety of different sizes, ranging from 0.1-2.0 μm in diameter and approximately 1-10 μm in length (paragraph 49).  In view of the above, the microporous surface has pores having diameters from 1-10 μm.
As noted, Klapperich teaches that the microfluidic device can have monoliths with polymer-embedded carbon particles (e.g., carbon nanotubes), comprising a polymer matrix with at least one channel (paragraph 38).  Klapperich provides a microfluidic device that comprises a channel that has an inlet, an outlet, and an internal space with a surface between the inlet and the outlet; (b) a first porous polymer monolith comprising a first monomer within the internal space, where the porous polymer monolith comprises a second monomer and (c) a second porous polymer monolith impregnated with carbon particles within the internal space (paragraph 34).  The microfluidic device comprises a 
Regarding claims 3 and 4, Klapperich teaches that a number of different diagnostic tests to be performed from untreated biological samples is allowed, where the untreated biological samples contain cells (e.g., bacterial cells, microorganisms, viruses, plant cells, and mammalian cells; paragraph 159).  The microfluidic device can function as a portable disease surveillance device, a portable device to allow design of personalized medical interventions or identification of individuals (paragraph 159).  The microfluidic device can also be used for simple enrichment of bacterial in a biological sample (e.g., in order to increase and/or harvest bacteria from a less concentrated sample that can be collected for subsequent processing such as providing high-speed and high-throughput diagnostic tests of the cells present in the biological sample (paragraph 161).  In view of the above, the intact microorganism can be identified within the sample.
Regarding claim 5, Klapperich teaches that the microfluidic device is modular where in addition to lysis and purification-separation modules, the device also include a waste well (i.e., a waste collection stage; paragraph 68).  
Regarding claim 8, Klapperich teaches that the cell lysis microfluidic device can be used to lyse bacteria cells such as Salmonella, Escherichia, Klebsiella, Staphylococcus, Streptococci, Listeria and Campylobacter (paragraphs 298 and 304). 

Klapperich also teaches that the sample solution volumes vary, but are in the range of about 1000 microliters (μl) to about 50 mL (paragraph 265).  Klapperich also teaches the sample volume is in the range of about 10 μl to about 1000 μl (paragraph 265). 
Regarding claim 16, Klapperich teaches that the microfluidic channel can be used as a filter for bacterial enrichment instead of bacteria lysis (paragraph 102).  Klapperich teaches that bacteria are collected in front of the monolith filter, where the bacteria can then be recovered and collected from the filter to enrich the concentration of the bacteria in a sample (paragraph 102; Figure 35).  In view of the above, Klapperich teaches that prior to identification of the intact microorganism, the intact microorganisms within the sample are concentrated via filtration.
Klapperich teaches the microfluidic device can have microfluidic channels filled with a porous monolith embedded with carbon particles where the interior space of the microfluidic channel of the device can be filled with 100% or less with the porous polymer embedded with carbon particles (paragraph 245).  In the regions not comprising the porous monolith embedded with carbon particles, the regions can comprise a porous polymer without carbon particles, where the regions not comprising the polymer monolith 
Klapperich teaches that the microfluidic device can further comprise a filter membrane, where an outlet of the filter membrane is connected to the inlet of the inlet of the channel comprising the monolith, and where a sample can be passed through the filter membrane prior to the channel comprising the monolith and therefore enrich for microorganisms within a biological sample (paragraph 55). 
Klapperich teaches that the microorganisms which have been collected on the filter membrane can be harvested and subsequently passed through the channel comprising the monolith where such a module set up is useful to specifically select (i.e., include) specific microorganisms, such as microorganisms of a specific size or diameter, such as large bacteria to be passed through the cell lysis microfluidic device, with the microorganisms such as bacteria which are in the biological sample that are of a smaller size to passing through the filter, not subjected to subsequent cell lysis (paragraph 56).  In view of the above, the sample can pass through the microporous structure.
A person of ordinary skill in the art would have been motivated to combine the teachings of Li with Klapperich since Li teaches known microfluidic mechanical cell lysis devices, while Klapperich teaches known microfluidic devices that comprise a substrate with at least one channel, where the channel has porous monoliths within the internal space of the channel and can comprise a solid-phase extraction module, where both Li and Klapperich are involved in cell biology-microbiology diagnostic microfluidic assay development that include microfluidic devices, and that it was known in the art to utilize 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Li with Klapperich since Li teaches known microfluidic mechanical cell lysis devises, while Klapperich teaches known microfluidic devices that comprise a substrate with at least one channel, where the channel has porous monoliths within the internal space of the channel and comprise a solid-phase extraction module, and in doing so would provide an advantage to Li by expanding its purification methods by utilizing alternative device components with different separation approaches and lysis techniques that are well known in the art that are now applied within microfluidic devices.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments are moot in view of the new rejections, above.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631